Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Non-Final Rejection 
 The Status of Claims:
Claims 40-60 are pending. 
Claims 40-60 are rejected. 

DETAILED ACTION
1. 	Claims 40-60 are under consideration in this Office Action.
 					       Priority 

2.	This application is a continuation of 16/798,833 02/24/2020 PAT 10875835, which is a continuation of 16/408,861 05/10/2019 PAT 10611746, which is a division of 15/744,366 (01/12/2018(US 10329267), which is a 371 of PCT/PCT/JP2016/003346(07/15/2016), which has a foreign priority document, Japan 2015-142873( 07/17/2015).    
    Drawings
3.         None. 
        IDS
4.         The IDs filed on 11/23/2020 are reviewed by the examiner. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-60  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 In claim 40, the phrase “ the following step (d)” is recited .  This expression is improper because there are no other previous steps ( a) ,(b)  and (c) in the claim 40. An appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 40-56 and 60 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 20-32 and 38. of U.S. Patent No. 10,611, 746 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because of some difference between the broad scope of the claimed invention  vs. the narrowed scope of the U.S. Patent No..


 The claim 1 of U.S. Patent No. 10,611, 746 B2  describes the following:

    PNG
    media_image1.png
    455
    661
    media_image1.png
    Greyscale


, whereas the current claim 1 does disclose the following method as shown below: 

    PNG
    media_image2.png
    251
    1187
    media_image2.png
    Greyscale


However, the current claims differ from the U.S. Patent No. 10,611, 746 B2  in that the scope of the claimed invention  does not shown the step (c)  and the purity of the compound being not less than 99.85.
i
Even so, it seems reasonable for the skilled artisan in the art to broaden up the scope of the current invention by the removal of the step (C ) and the purity of the compound being not less than 99.85 from the current claims. Moreover, such a modification of the limitation can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan to be motivated to remove that limitations from the claim in order to broaden up the scope of the claimed method.. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.


Claim Rejections - 35 USC § 102

2113 Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATION OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS

“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 77 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive prereacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 40-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Li et al (US 2012/0252763A1). 
Li et al discloses a pharmaceutical composition comprising 2-acetyl-4H,9H-naphtho[2,3-b]furan-4,9-dione in the followings:. 
 the present invention provides a pharmaceutical composition that comprises 
a compound selected from the group consisting of 2-acetylnaphtho[ 2,3-b]furan-4,9-dione.(see page 4,  a paragraph#0035)

    PNG
    media_image3.png
    126
    534
    media_image3.png
    Greyscale

(see page 18, a paragraph#0214)
These are identical with the claims since the claims are directed to the product-by-process claims regardless of the steps

7.	Claim(s) 40-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Jiang et al (US 2013/0345176A1).. 

Jiang et al discloses a pharmaceutical composition comprising 2-acetyl-4H,9H-naphtho[2,3-b]furan-4,9-dione in the followings:. 

    PNG
    media_image4.png
    98
    539
    media_image4.png
    Greyscale
 
(see page 26,  a claim #20)

These are identical with the claims since the claims are directed to the product-by-process claims regardless of the step.

Conclusion
Claims 40-60 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/21/2022